Black, J.
The plaintiff is a city of the second class, under the general laws of this state. By an ordinance, duly enacted, it is provided that no person or corporation shall carry on any kind of insurance business in the city, in person or by agent, without a. license for such purpose. The amount required to be paid for a license for one year is fifty dollars. .The same ordinance makes it unlawful for any person to act as agent for any company, not having paid the license. The offender is declared to be guilty of a misdemeanor, and upon conviction to be fined not less than one hundred dollars. The Fireman’s Fund Insurance Company is a corporation duly organized under the laws of the state of California, and for many years has transacted business in the city of St. Joseph. .The insurance company neglected and refused to pay the license required by the ordinance, and notwithstanding this neglect and refusal, the defendant, in November, 1887, solicited business for, and acted as the agent of, the company. For this violation of the ordinance he was fined in the recorder’s court. On appeal to the criminal court, he was again fined in a like amount, and *366'he appealed to this court, and insists that the ordinance is void for want of authority in the city • to enact it.
As the case stands here, it must be taken that the ¡city collects the amount charged for the license for revenue purposes. The issuing of the license is, therefore, not the mere exercise of a police regulation, but the exercise of the power of taxation; and this, it is insisted, the city cannot do by way of a license tax. By the fifteenth paragraph of section 4644, Revised ^Statutes, 1879, the mayor and common council have power, by ordinance, “to license, tax, and regulate * * insurance companies, insurance agents,” etc. Even the words “to license” may imply the power to tax, when su'ch is the manifest intention ; but taken disconnectedly and alone they will not generally confer that authority. City of St. Louis v. Ins. Co., 47 Mo. 150. But here the power to tax, as well as to license, is given in express terms ; and there can be no doubt that the city may collect a.tax for revenue, by way of a license, unless there is some other provision of the law which requires us to give a different construction to the words of the charter law before quoted.
Sections 6060, 6061, and 6062, Revised Statutes, •concerning the taxation of insurance companies, make it the duty of every foreign insurance company, doing business in any city, to report annually to the city assessor the amount of premiums collected, deducting return premiums and cash paid for losses in the city. On the amount of such net premiums, taxes are levied for city purposes, as on: other property made taxable for municipal purposes. The Fireman’s Fund Insurance Company has at all times made an annual report of its net income in the city of St. Josepji, and has paid to the city the tax levied thereon. It is insisted that the power to tax given the city by the words to “license, tax,” etc., should be construed as having reference to the tax which is authorized under said sections 6060, *3676061, and 6062, thus leaving the power to license a police power only. But this cannot be the true construction of the law, for by another section of the law which constitutes the charter of the city, namely, section 4700,' it is made the duty of the city assessor to return to the common council a list of all foreign insurance companies, with the amount of premiums received by each, as returned to him. This list evidently has reference to the returns required to be made by sections 6060, 6061, and 6062.
It is perfectly clear that the statute constituting the charter of the city gives to it the power to collect a revenue tax, both by way of a license and on the net income of foreign insurance companies. The law is too plain to be defeated by any process of construction. It could not be contended that, because the city has power to tax hotel buildings as property, that, therefore, the power “to license, tax, and regulate hotel and innkeepers” must be construed as a police regulation only; yet such a contention would be just as reasonable as the one made in this case. It is perfectly competent for the state to collect an ad-valorem tax upon property used in a calling, and at the same time impose a license tax on the pursuit as a condition to the- right* to carry on the pursuit; and this power may be delegated to municipal corporations. City of St. Louis v. Green, 7 Mo. App. 468. We cite this case to the extent that it was approved in 70 Mo. 562. See, also, Cooley on Tax. 578.
But it is again argued that the tax on the net income is not a property tax. That it is not a property tax within the meaning of the constitutional provision which requires all property to be taxed in proportion to its value, must be conceded. Am. Un. Ex. Co. v. St. Joseph, 66 Mo. 678; Glasgow v. Bowse, 43 Mo. 479. But this in no manner affects the right of the city to collect the two taxes, one by license, the other on the net income. Nor can they be said to be duplicate taxation. *368They are different methods of taxation. The one tax is on the privilege of carrying on the business, the other on the net income derived from the business. It is just as competent for the legislature to give the city power to exercise these two methods of taxation as it is to give the city authority to collect an ad-valorem tax and a license tax. Both the license tax and the tax on income are uniform upon the same class of subjects. Foreign and home companies must alike pay the license tax. Home companies must pay a property tax, but because little of the property of foreign insurance companies^ is within the jurisdiction of the city, they are required to-pay a tax on their net income. There is manifest justice in all this. The ordinance in question is valid and should be obeyed.
The judgment is affirmed.
All concur.